DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, 11, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shapiro (US 2007/0235506) in view of Chou (US 2007/0194090).
Shapiro discloses a filer comprising a front panel (20); a rear panel (22); a pair of side panels (26s) between the front and rear panels and defining a pocket between the front and rear panel, the pocket having a first width (see Fig. 2); and a cover (50, 52s) attached to the rear panel, the cover comprising a proximal portion nearer the rear panel and having a second width; and a distal portion further from the rear panel (see Figs. 1, 2). Shapiro does not expressly disclose the distal portion having a third width less than the second width as claimed.
However, Chou is one of myriad references teaching constructing a filer cover with a shape having a distal portion having a width less than the width of a proximal portion of the cover as claimed (see Chou Figs. 4, 6). The examiner further notes the extensive 
It would have been an obvious matter of design choice to make the different portions of the cover taught by Shapiro of whatever form or shape was desired or expedient including the tapered/rounded shape taught by Chou. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Shapiro as modified by Chou results in a device wherein the cover may be positioned so that the distal portion fits in the pocket while the proximal portion does not fit in the pocket.
The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Shapiro and Chou which is capable of being used in the intended manner, i.e., placing the distal cover end within the pocket. There is no structure in Shapiro or Chou that would prohibit such functional intended use (see MPEP 2111).
Shapiro as modified by Chou further discloses the cover further comprises at least one flex area (52s) that is more flexible than at least one of the proximal and distal portions (see Figs. 1, 2); the flex area comprises as least one transverse crease line in the cover (52s); the second width is greater than the first width, and the third width is less than the first width (when viewed in combination); the flex area forms the cover so that the proximal and distal portions lie approximately parallel to at least one of the front panel and rear panel (see Fig. 1); the side panels (26) comprise an accordion-folded material (see Fig. 2); the flex area forms a bend or curve, the bend or curve having an included angle of . 
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shapiro in view of Chou as applied to claim 1 above, and further in view of Pelleg (US 7458501).
Shapiro as modified by Chou discloses all limitations of the claim(s) as detailed above except does not expressly disclose the flex area comprises a material different from at least one of the proximal and distal portions. 
However, Pelleg teaches constructing the folding portion of a filer cover (20) out of an elastomeric material.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the folding portion of the filer cover taught by Shapiro as modified by Chou out of an elastomeric material as taught by Pelleg, in order to urge the panels together to cause the filer to assume as compact a configuration as possible (col. 2, ll. 4-13).
Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shapiro in view of Chou as applied to claim 1 above, and further in view of Ong (US 7237710).
Shapiro as modified by Chou discloses all limitations of the claim(s) as detailed above except does not expressly disclose the plastic material as claimed. 
However, Ong teaches constructing a file folder out of polyethylene or polypropylene material as claimed (col. 2, ll. 18-20).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the filer taught by Shapiro as modified by Chou out of .
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shapiro in view of Chou as applied to claim 1 above, and further in view of Kohana (US 6758336).
Shapiro as modified by Chou discloses all limitations of the claim(s) as detailed above except does not expressly disclose the leather, cloth, or metal material as claimed. 
However, Kohana teaches constructing a file folder out of leather material as claimed (col. 10, ll. 32-35).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the filer taught by Shapiro as modified by Chou out of leather material as taught by Kohana, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shapiro in view of Chou as applied to claim 1 above, and further in view of Cue (5170889).
Shapiro as modified by Chou discloses all limitations of the claim(s) as detailed above except does not expressly disclose dividers being removable as claimed. 
However, Cue teaches a similar file folder having removable dividers as claimed.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
April 30, 2021